DETAILED ACTION
Acknowledgments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This a Final action is in reply to the application 15062937 amendment filed on 08/06/2021
Claims 1, 7, 9, and 15 are amended
Claim 5 and 8 are cancelled
Claims 1 – 4, 6 – 7, 9 – 21 are currently pending, and have been examined.

Response to Arguments
 Response to 103
Through further search and consideration, the examiner states that the applicants arguments are not persuasive based upon the applicants own applicant admitted prior art. The examiner states that in the applicants disclosure in para. 0004, 
“Another solution currently used to avoid using all features when building  predictive models is to employ automated feature selection techniques, such as forward selection. 
Forward selection includes iteratively testing the addition of each feature in building a predictive  model and adding the feature that best improves the model at each iteration until minimal or no  improvement is gained from adding any additional features. While this improves performance,  such feature selection techniques can be slow, especially when there are a large number of  features.”
The applicant acknowledges that forward selection iteratively tests each additional feature in building a predictive model. In addition, the specification defines forward selection as the following (para. 0018)
“ The term "forward selection" refers to selection of features from a feature set in a  stepwise fashion. Each iteration of forward selection includes testing the addition of each  remaining feature in the feature set with previously selected features (if any) to determine which  remaining feature best improves the predictive capability of the predictive model being built.  The feature that best improves the predictive model (if any) is added to the group of selected  features. This process of selecting features is continued until none of the remaining features  improves the predictive model.”
Based on the applicants definition of forward selection (para. 0018), and the applicants acknowledgement of forward selection (para. 0004) the examiner states that the applicants amendment of the claims: “ wherein the forward selection considers selected features from a previously processed filtered feature subset” is taught by the applicants own admitted prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 – 4 and  6 - 21 are rejected under 35 U.S.C. 103 as being unpatentable over CHANDRASHEKAR, GIRISH, A survey on feature selection methods, Rochester Institute of Technology, th 2013 (https://www.sciencedirect.com/science/article/pii/S0045790613003066) (page 16, 17, 18, 19 and 27) hereinafter as CHANDRASHEKAR in view of US Patent 7318051 – Weston et al. hereinafter as WESTON in view of Applicants own Admitted Prior Art – hereinafter as AAPA

Regarding Claim 1:
CHANDRASHEKAR discloses:
1. (Currently Amended) A computer-implemented method for generating a predictive model using a reduced feature set, the method comprising: 
obtaining a set of features; (features, introduction, page 16)
classifying features of the set of features (classification, introduction, page 16) into feature subsets(subset feature, page 16) corresponding with semantic classes(class label, filter method, page 17), the semantic classes (class label, filter method, page 17) being provided in a ranked order; (filter method, ranking, page 17)
selecting features(feature selection, 7.3 page 18) from the feature subsets (subsets, page 18) to include in the reduced feature set, the features for the reduced feature set being selected by iterating through at least a portion of the feature subsets in the ranked order of the semantic classes(class), each iteration of a feature subset performed by:
computing a feature quality score(filter method, Score, page 17)  for each feature in the feature subset to identify low quality features(remove variable(feature) page 17), removing the low quality features from the feature subset to provide a filtered feature 
outputting(multiple feature selection algorithms, page 22) the reduced feature set that includes the features selected using the forward selection;(forward selection, page 19) and
generating the predictive model using the features included in the reduced feature set. (reduced subset, page 19  reduced features, page 27) 

CHANDRASHEKAR discloses of determining a predictive model as stated above.
WESTON teaches of generation of the predictive model as a computer implemented method. (computer, and fig.1, col 7 line 55 – col 8 line 17)

WESTON teaches of the predictive model as a computer implemented method, One of ordinary skill in the art would have recognized that the utilization of a computer implemented method for determining the generation of the predicative model to CHANDRASHEKAR method for the predicted result of a computer implemented method of generating a predictive model using a reduced feature set. 

Moreover, the limitation as claimed by the invention is merely an improvement over a base device, product, or method as taught by the references.  The prior art of record also teaches a comparable device improved in the same way.  The technical ability existed to improve the base 

CHANDRASHEKAR / WESTON does not explicitly disclose:
wherein the forward selection considers selected features from a previously processed filtered feature subset
AAPA discloses:
wherein the forward selection considers selected features from a previously processed filtered feature subset( para. 0004, and 0018.  As noted in 0004, forward selection is a currently used method to avoid using all features when building predictive models. 0018 and 0018 further clarify that as used in Applicant’s specification, forward selection includes “each iteration of forward selection includes testing the addition of each remaining feature in the feature set with previously selected features (if any) to determine which remaining feature best improve the predictive capability of the predictive model being built.” (emphasis added).)

It would be obvious to one of ordinary skill in the art to for CHANDRASHEKAR / WESTON’s method for determining forward selection to combine / utilize the applicants own admitted prior art AAPA such that the applicant stated in the background of the disclosure(para. 0004) that forward selection iteratively tests the addition of each feature in building a predictive model and adding the feature that best improves the model at each iteration until minimal or no improvement is gained from adding any additional features. The applicant states here in the background that the predictive model is conventional, furthermore in para. 0018 applicant provides further explanation of the definition for forward selection such that selection of features from a feature set in a step wise fashion, wherein each iteration of forward selection includes testing the addition of each remaining feature in the feature set with previously selected features to determining which remaining feature best improves the predictive 


Regarding Claim 2:
CHANDRASHEKAR / WESTON / AAPA discloses of claim 1:
WESTON discloses:
wherein the set of features(feature , col 17 line 29 – 38) comprises features selected by a user(manually, training data, col 8 line 9 – 11) from a larger set of features.  (dataset, fig. 3)
It would be obvious to one of ordinary skill in the art to combine CHANDRASHEKAR ‘s method of determining the generation of feature selection for model generation to utilize WESTON’s method of selecting features by a user from a larger set of features as this would allow CHANDRASHEKAR to improve the efficiency of solving complex problems (WESTON - col 11 – line 55 – 67)  

Regarding Claim 3:
CHANDRASHEKAR / WESTON / AAPA discloses of claim 1:
wherein the reduced feature set also includes one or more features specifically selected by a user for inclusion(manual inclusion, col 8 line 31 – 52) in the reduced feature set.  (Include preprocessing, col 9 line 40 – 48)
CHANDRASHEKAR‘s method of determining the generation of feature selection for model generation to utilize WESTON’s method of including features specifically selected by a user for inclusion in the reduced feature set as this would allow CHANDRASHEKAR to improve the efficiency of solving complex problems (WESTON - col 11 – line 55 – 67)  


Regarding Claim 4:
CHANDRASHEKAR / WESTON / AAPA discloses of claim 1:
CHANDRASHEKAR discloses:
wherein classifying the features into feature subsets corresponding with the semantic classes comprises: comparing a feature name of a first feature to keywords (text classification comparison, page 18) associated with each semantic class(class label, filter method, page 17); and assigning the first feature (text classification, page 17 and 18) to a first semantic class(class label, filter method, page 17) based on the feature name of the first feature corresponding to at least one keyword associated with the first semantic class. (class label, filter method, page 17)

Regarding Claim 6:
CHANDRASHEKAR / WESTON / AAPA discloses of claim 1:
CHANDRASHEKAR discloses:
wherein the feature quality score for at least one feature is based at least in part on a correlation (correlation, page 17) of the at least one feature to an outcome 

Regarding Claim 7:
CHANDRASHEKAR / WESTON / AAPA discloses of claim 1:
CHANDRASHEKAR discloses:
wherein the feature quality score for at least one feature is determined using an entropy (Entropy page 17) measure for the at least one feature.  (feature, page 17)
wherein the low quality features comprise features whose feature quality score does not satisfy a predetermined score threshold (remove variable below the threshold, page 17)

Regarding Claim 21:
CHANDRASHEKAR / WESTON / AAPA discloses of claim 1:
CHANDRASHEKAR discloses:
wherein the forward selection of the filtered feature subset is stopped based on a performance threshold of the generated predictive model.   (remove variable below the threshold, page 17)

Regarding Claim 9:
CHANDRASHEKAR discloses:
the operations comprising: obtaining feature subsets, (features, introduction, page 16)
 each feature subset including one or more features and corresponding with a semantic class from a group of semantic classes provided in a ranked order, the feature subsets having an order corresponding with the ranked order of the semantic classes; 
selecting features for a reduced feature set by iterating (iteration, page 18) through the feature subsets in accordance with the ranked order(rank, page 17 and 18) of the feature subsets and performing forward selection(forward selection, page 19) on each feature subset in each iteration(iteration, page 18); and 
outputting the reduced feature set.  (output, page 18)

CHANDRASHEKAR discloses of determining a predictive model as stated above.
WESTON teaches of generation of the predictive model with one or more computer storage media storing computer-useable instructions that, when executed by a computing device, causes the computing device to perform operations (processor, col 19 line 25-35, computer, and fig.1, col 7 line 55 – col 8 line 17)

WESTON teaches of the predictive model with one or more computer storage media storing computer-useable instructions that, when executed by a computing device, causes the computing device to perform operations, One of ordinary skill in the art would have recognized that the utilization of one or more computer storage media storing computer-useable instructions that, when executed by a computing device, causes the computing device to perform operations for determining the generation of the predicative model to 

Moreover, the limitation as claimed by the invention is merely an improvement over a base device, product, or method as taught by the references.  The prior art of record also teaches a comparable device improved in the same way.  The technical ability existed to improve the base device in the same way and the result of the improvement is predictable.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

CHANDRASHEKAR / WESTON does not explicitly disclose:
wherein the forward selection for a subsequent filtered feature subset of the feature subsets considers selected features from a previously processed filtered feature subset of the feature subsets
AAPA discloses:
wherein the forward selection for a subsequent filtered feature subset of the feature subsets considers selected features from a previously processed filtered feature subset of the feature subsets ( para. 0004, and 0018, As noted in 0004, forward selection is a currently used method to avoid using all features when building predictive models. 0018 and 0018 further clarify that as used in Applicant’s specification, forward selection includes “each iteration of forward selection includes testing the addition of each remaining feature in the feature set with previously selected features (if any) to determine which remaining feature best improve the predictive capability of the predictive model being built.” (emphasis added).)

It would be obvious to one of ordinary skill in the art to for CHANDRASHEKAR / WESTON’s method for determining forward selection to combine / utilize the applicants own admitted prior art AAPA such that the applicant stated in the background of the disclosure(para. 0004) 

Regarding Claim 10:
CHANDRASHEKAR / WESTON / AAPA discloses of claim 9:
CHANDRASHEKAR discloses:
wherein the feature subsets(subsets, page 17) are obtained by classifying (classifier, page 17) features from an original feature set into the feature subsets.  (subsets, page 17)

Regarding Claim 11:
CHANDRASHEKAR / WESTON / AAPA discloses of claim 10
CHANDRASHEKAR discloses:
wherein a first feature from the original feature set is classified into a first feature subset by: comparing a feature name of the first feature to keywords(text classification comparison, page 18) associated with each semantic class(class label, filter method, page 17); 
assigning the first feature (text classification, page 17 and 18) to the first semantic class (class label, filter method, page 17) based on the first semantic class (class label, filter method, page 17) having at least one keyword matching at least one term from the feature name of the first feature.  (class label, filter method, page 17)

Regarding Claim 12:
CHANDRASHEKAR / WESTON / AAPA discloses of claim 10:
WESTON discloses:
wherein the original feature set(feature , col 17 line 29 – 38) comprises features selected by a user(manually, training data, col 8 line 9 – 11) from a larger set of features.  (dataset, fig. 3)
It would be obvious to one of ordinary skill in the art to combine CHANDRASHEKAR ‘s method of determining the generation of feature selection for model generation to utilize WESTON’s method of selecting features by a user from a larger set of features as this would allow CHANDRASHEKAR to improve the efficiency of solving complex problems (WESTON - col 11 – line 55 – 67)  


Regarding Claim 13:
CHANDRASHEKAR / WESTON / AAPA discloses of claim 9:
wherein the reduced feature set also includes one or more features specifically selected by a user for inclusion(manual inclusion, col 8 line 31 – 52) in the reduced feature set.  (Include preprocessing, col 9 line 40 – 48)
It would be obvious to one of ordinary skill in the art to combine CHANDRASHEKAR‘s method of determining the generation of feature selection for model generation to utilize WESTON’s method of including features specifically selected by a user for inclusion in the reduced feature set as this would allow CHANDRASHEKAR to improve the efficiency of solving complex problems (WESTON - col 11 – line 55 – 67)  


Regarding Claim 14:
CHANDRASHEKAR / WESTON / AAPA discloses of claim 9:
CHANDRASHEKAR discloses:
examining  at least one feature subset to determine whether to remove at least one low quality feature from the at least one feature subset by: computing a feature quality score for a first feature from a first feature subset based on at least one selected from the following: a correlation(correlation, page 17) of the first feature to an outcome corresponding to a predictive task for which the reduced feature set(reduce, page 18)  is being generated
an entropy measure(Entropy page 17) for the first feature(feature, page 17); and 
determining the feature quality score for the first feature does not satisfy a predetermined score threshold(features remove features(variables) below threshold, page 17); and removing the first feature from the first feature subset based on determining the feature quality score for the first feature does not satisfy the predetermined score threshold.  (features remove features(variables) below threshold, page 17)

 Regarding Claim 15:
CHANDRASHEKAR discloses:
obtain a set of features describing attributes of customers from a customer dataset; (features, introduction, page 16)
remove low quality features from the set of features; (remove threshold, page 17)
classify(classify, page 17) remaining features into a plurality of feature subsets, each feature subset corresponding to a semantic class from a plurality of semantic classes(class label, filter method, page 17), the plurality of semantic classes(class label, filter method, page 17)  being provided in a ranked order(rank, page 17 and 18)  based on likelihood (probability, page 18) of segmenting a customer population; 
iteratively (iteration, page 18) perform forward selection(forward selection, page 19 on the feature subsets in an order based on the ranked order(rank, page 17 and 18)  of the semantic classes to select features to add to a reduced feature set; and 
outputting the reduced feature set.   (output, page 18)


CHANDRASHEKAR discloses of determining a predictive model as stated above.
WESTON teaches of generation of the predictive model with A computer system comprising: one or more processors; and one or more computer storage media storing computer useable instructions to cause the one or more processors  (processor, col 19 line 25-35, computer, and fig.1, col 7 line 55 – col 8 line 17)

WESTON teaches of the predictive model with A computer system comprising: one or more processors; and one or more computer storage media storing computer useable instructions to cause the one or more processors, One of ordinary skill in the art would have recognized that the utilization of one or more computer storage media storing computer-useable instructions that, when executed by a computing device, causes the computing device to perform operations for determining the generation of the predicative model to CHANDRASHEKAR method for the predicted result of a computer implemented method of generating a predictive model using a reduced feature set. 

Moreover, the limitation as claimed by the invention is merely an improvement over a base device, product, or method as taught by the references.  The prior art of record also teaches a comparable device improved in the same way.  The technical ability existed to improve the base device in the same way and the result of the improvement is predictable.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

CHANDRASHEKAR / WESTON does not explicitly disclose:
wherein the forward selection for a subsequent filtered feature subset of the feature subsets considers selected features from a previously processed filtered feature subset of the feature subsets
AAPA discloses:
wherein the forward selection for a subsequent filtered feature subset of the feature subsets considers selected features from a previously processed filtered feature subset of the feature subsets ( para. 0004, and 0018, As noted in 0004, forward selection is a currently used method to avoid using all features when building predictive models. 0018 and 0018 further clarify that as used in Applicant’s specification, forward selection includes “each iteration of forward selection includes testing the addition of each remaining feature in the feature set with previously selected features (if any) to determine which remaining feature best improve the predictive capability of the predictive model being built.” (emphasis added).)

It would be obvious to one of ordinary skill in the art to for CHANDRASHEKAR / WESTON’s method for determining forward selection to combine / utilize the applicants own admitted prior art AAPA such that the applicant stated in the background of the disclosure(para. 0004) that forward selection iteratively tests the addition of each feature in building a predictive model and adding the feature that best improves the model at each iteration until minimal or no improvement is gained from adding any additional features. The applicant states here in the background that the predictive model is conventional, furthermore in para. 0018 applicant provides further explanation of the definition for forward selection such that selection of features from a feature set in a step wise fashion, wherein each iteration of forward selection includes testing the addition of each remaining feature in the feature set with previously selected features to determining which remaining feature best improves the predictive 


Regarding Claim 16:
CHANDRASHEKAR / WESTON / AAPA discloses of claim 15:
CHANDRASHEKAR discloses:
wherein low quality features are removed from the set of features by: computing a feature quality score for each feature in the set of features; (score variables remove below threshold, page 17)
 identifying features having a feature quality score below a threshold score as low quality features; (score variables remove below threshold, page 17)
and removing the low quality features.  (score variables remove below threshold, page 17)


Regarding Claim 17:
CHANDRASHEKAR / WESTON / AAPA discloses of claim 16:
CHANDRASHEKAR discloses:
wherein the feature quality score for a first feature is computed based on at least one selected from the following: a correlation(correlation, page 17) of the first feature to an outcome corresponding to a predictive task for which the reduced feature set(reduce, 

Regarding Claim 18:
CHANDRASHEKAR / WESTON / AAPA discloses of claim 15:
CHANDRASHEKAR discloses:
wherein the remaining features are classified into the plurality of feature subsets by: comparing a feature name for each of the remaining features to keywords(text classification comparison, page 18) associated with each of the semantic classes(class label, filter method, page 17); and placing remaining features in each feature subset based on feature names of the remaining features matching keywords(correlation , page 18) from one of the semantic classes  (class label, filter method, page 17)corresponding to each feature subset.  


Regarding Claim 19:
CHANDRASHEKAR / WESTON / AAPA discloses of claim 15:
WESTON discloses:
wherein the set of features(feature , col 17 line 29 – 38) comprises features selected by a user(manually, training data, col 8 line 9 – 11) from a larger set of features.  (dataset, fig. 3)
CHANDRASHEKAR ‘s method of determining the generation of feature selection for model generation to utilize WESTON’s method of selecting features by a user from a larger set of features as this would allow CHANDRASHEKAR to improve the efficiency of solving complex problems (WESTON - col 11 – line 55 – 67)  


Regarding Claim 20:
CHANDRASHEKAR / WESTON / AAPA discloses of claim 15:
wherein the reduced feature set also includes one or more features specifically selected by a user for inclusion(manual inclusion, col 8 line 31 – 52) in the reduced feature set.  (Include preprocessing, col 9 line 40 – 48)
It would be obvious to one of ordinary skill in the art to combine CHANDRASHEKAR‘s method of determining the generation of feature selection for model generation to utilize WESTON’s method of including features specifically selected by a user for inclusion in the reduced feature set as this would allow CHANDRASHEKAR to improve the efficiency of solving complex problems (WESTON - col 11 – line 55 – 67)  

Regarding Claim 21:
CHANDRASHEKAR / WESTON / AAPA discloses of claim 10:
CHANDRASHEKAR discloses:
wherein a first feature from the original feature set is classified by: comparing(correlation , page 18) a feature name of the first feature to keywords (text classification comparison, page 18)associated with each semantic class; identifying more than one semantic class based on at least one keyword matching(correlation , page 18) at least one term from the feature name of the first feature; and assigning the first feature to a highest (highest, page 17) ranking semantic class within the identified more than one semantic class.(class, page 17)

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H TSUI whose telephone number is (571)272-9511.  The examiner can normally be reached on 9:00am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.H.T/Examiner, Art Unit 3681                       

/GEORGE CHEN/Primary Examiner, Art Unit 3628